                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ANTHONY K. IT,

                              Plaintiff,
       v.                                                            Case No. 19-cv-0779-bhl


MILWAUKEE COUNTY,

                              Defendant.


                                   DECISION AND ORDER


       Plaintiff Anthony K. It, a prisoner who is representing himself, is proceeding on a claim

under the Emergency Medical Treatment and Active Labor Act (EMTALA) based on events that

occurred in February 2014. On January 4, 2021, It filed a motion to supplement his complaint.

He seeks to add allegations about an event that happened in June 2020.

       Under Rule 15(d) of the Federal Rules of Civil Procedure, “the court may, on just terms,

permit a party to serve a supplemental pleading setting out any transaction, occurrence, or event

that happened after the date of the pleading to be supplemented.” The Court of Appeals for the

Seventh Circuit has explained that “there is no absolute right to expand the case in this way; the

district court has substantial discretion either to permit or deny such a amotion.” Chicago Regional

Council of Carpenters v. Village of Schaumburg, 644 F.3d 353, 356 (7th Cir. 2011).

       The event described in It’s proposed supplemental allegations bears little, if any,

connection to the event at issue in his complaint. The new alleged event occurred more than six

years later and involves different people and different circumstances. Given that this case has been

pending for more than a year and a half and discovery is set to close in just a couple weeks,




            Case 2:19-cv-00779-BHL Filed 01/15/21 Page 1 of 2 Document 46
allowing It to supplement his complaint in the way he proposes would be highly prejudicial to

Defendant and would significantly delay the resolution of this case. Because no “just terms” exist

for allowing the proposed supplementation, the Court will deny It’s motion.

       IT IS THEREFORE ORDERED that It’s motion to supplement his complaint (Dkt. No.

45) is DENIED.

       Dated at Milwaukee, Wisconsin this 15th day of January, 2021.

                                             BY THE COURT:

                                             s/ Brett H. Ludwig
                                             BRETT H. LUDWIG
                                             United States District Judge




                                                2

         Case 2:19-cv-00779-BHL Filed 01/15/21 Page 2 of 2 Document 46
